COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                    ORDER ON MOTION

Cause number:                   01-15-01114-CV
Style:                          Carto Properties, LLC, Jen Marie Rau, Individually, Key Maps, Inc., and
                                The Jen Marie Rau Life Insurance Trust
                                v. Briar Capital, LP
Date motion filed*:             June 13, 2016
Type of motion:                 Third Motion for Extension of Time to File Appellants’ Brief
Party filing motion:            Appellants Carto Properties, LLC, Jen Marie Rau, Individually, Key Maps, Inc., and
                                The Jen Marie Rau Life Insurance Trust
Document to be filed:           Appellants’ Brief

If motion to extend time:
         Original due date:                            March 14, 2016
         Number of previous extensions granted:                  2      Current Due date: June 13, 2016
         Date Requested:                               June 23, 2016

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: June 23, 2016
                           The Court will not grant additional motions to extend time.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________
          Appellants’ brief initially was due to be filed on March 14, 2016. On March 15, the Court granted the parties’
          joint motion for extension and extended the time to file the briefs to May 13. That day, the Court granted the
          parties’ joint motion for extension and extended the time to file appellants’ brief to June 13, with no further,
          extensions. Nevertheless, on June 13, appellants filed a third motion, seeking an extension to June 23, 101 days
          beyond the initial due date. The motion is granted.
          Appellants’ brief is due to be filed no later than THURSDAY, JUNE 23, 2016. No further extensions will
          be granted.



Judge’s signature: /s/ Terry Jennings
                   


Date: June 16, 2016